DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ZAYMOR, LLC,
                                 Appellant,

                                     v.

           CORAL SPRINGS GARDENS ASSOCIATION, INC.,
                           Appellee.

                               No. 4D18-2197

                           [February 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 16-14541 CACE (21).

   Stephen Karaski, Pompano Beach, for appellant.

   Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.